NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CECILE ANDREA BROWN,                            No. 21-35428

                Plaintiff-Appellant,            D.C. No. 2:21-cv-00662-MJP

 v.
                                                MEMORANDUM*
JOHN C. COUGHENOUR, U.S. District
Court Judge; UNITED STATES DISTRICT
JUDGES CHAMBERS,

                Defendants-Appellees.



                   Appeal from the United States District Court
                     for the Western District of Washington
                   Marsha J. Pechman, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Cecile Andrea Brown appeals pro se from the district court’s order

dismissing her action alleging constitutional claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Watison v. Carter, 668 F.3d 1108, 1112 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2012) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)); Meek v. County of

Riverside, 183 F.3d 962, 965 (9th Cir. 1999) (dismissal on the basis of judicial

immunity). We affirm.

      The district court properly dismissed Brown’s action because Judge

Coughenour is entitled to judicial immunity. See Mireles v. Waco, 502 U.S. 9, 11-

12 (1991) (judicial immunity and its limited exceptions).

      The district court did not abuse its discretion by denying Brown’s motion for

reconsideration because Brown failed to establish any basis for relief. See Sch.

Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (standard of review and grounds for reconsideration).

      No further filings will be entertained in this closed case.

      AFFIRMED.




                                          2                                   21-35428